           Case 1:19-cr-10081-IT Document 25 Filed 03/14/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
               Plaintiff,                     )
                                              )       Case No. 19-CR-10081-IT
                 v.                           )
                                              )
(1) GORDON ERNST,                             )
                Defendant.                    )

  UNITED STATES’ MOTION FOR POST-INDICTMENT RESTRAINING ORDER

       The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, respectfully requests that this Court, pursuant to 18 U.S.C.

§ 1963(d)(1)(a), endorse a post-indictment Restraining Order against the Defendant, his agents,

servants, employees, attorneys, family members, all other persons in active concert or

participation with him, and all persons in possession or control of the following:

       a. exclusive Country Club Membership at the Chevy Chase Club in the names of
          Gordon and Lisa Ernst, located in Chevy Chase, Maryland (the “Membership”).

A proposed Restraining Order is submitted herewith. In support of this motion, the United States

respectfully submits the attached Memorandum of Law and provides as follows:

       On March 5, 2019, a federal grand jury sitting in the District of Massachusetts

returned a one-count Indictment, charging the defendant Gordon Ernst (the ADefendant@) and

others, with Racketeering Conspiracy in violation of 18 U.S.C. § 1962(d) (Count One). The

Indictment included a forfeiture allegation, which provided notice that the United States intends

to seek forfeiture pursuant to 18 U.S.C. § 1963(a), upon conviction of the offense alleged in

Count One of the Indictment, of: (a) any interest acquired or maintained in violation of Title 18,

United States Code, Section 1962; (b) any interest in, security of, claim against, or property or

contractual right of any kind affording a source of influence over, any enterprise established,
           Case 1:19-cr-10081-IT Document 25 Filed 03/14/19 Page 2 of 3



operated, controlled, conducted, or participated in the conduct of, in violation of Title 18, United

States Code, Section 1962; and (c) any property constituting, or derived from, any proceeds

obtained, directly or indirectly, from racketeering activity or unlawful debt collection in violation

of Title 18, United States Code, Section 1962. In the Indictment the United States identified the

Membership as being subject to forfeiture pursuant to 18 U.S.C. § 1963(a). Property to be

forfeited pursuant to 18 U.S.C. § 1963(a) includes, but is not limited to “tangible and intangible

personal property, including rights, privileges, interests, claims and securities.”

       The proposed Restraining Order, submitted herewith, would restrain all such persons with

notice of the Restraining Order from transferring or completing any action that would affect the

value of the Membership without prior approval of this Court upon notice to the United States,

and an opportunity for the United States to be heard.

       As set forth in the memorandum of law submitted herewith, the United States is

entitled to a restraining order to preserve the status quo of the Membership and to secure the

continued availability of the Membership for forfeiture upon the Defendant’s conviction. If

the Membership is not restrained, there is a risk that it will be transferred, or otherwise made

unavailable for forfeiture at the conclusion of this case.




                                                  2
           Case 1:19-cr-10081-IT Document 25 Filed 03/14/19 Page 3 of 3



       WHEREFORE, for these reasons and the reasons set forth in the United States’

Memorandum in Support of its Motion for Post-Indictment Restraining Order, the United

States requests that this Court enter a restraining order in the form submitted herewith.



                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney


                                            By:    /s/ Carol E. Head
                                                   CAROL E. HEAD, B.B.O. No. 652170
                                                   ERIC ROSEN
                                                   Assistant United States Attorney
                                                   United States Attorney=s Office
                                                   1 Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3100
Date: March 14, 2019                               Carol.Head@usdoj.gov




                                               3
